Citation Nr: 0919278	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-14 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include an adjustment disorder with 
mixed emotional features.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for a chronic left knee 
disorder.

8.  Entitlement to service connection for a chronic right 
knee disorder.

9.  Entitlement to service connection for a chronic skin 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to May 
2004, including service in the Southwest Asia theater of 
operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  

The issues of service connection for an acquired psychiatric 
disorder, low back disorder, and migraine headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss, chronic left and right knee 
disorders, and a chronic skin disorder are not shown.

2.  Preexisting GERD was not aggravated by active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  GERD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2008).  

3.  A chronic left knee disorder was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

4.  A chronic right knee disorder was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

5.  A chronic skin disorder was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including organic 
diseases of the nervous system (such as sensorineural hearing 
loss), if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Skin and Bilateral Knee Claims

Significantly, the Veteran has not been diagnosed with a 
chronic skin disorder, or right or left knee disorders.  The 
Board acknowledges that he complained of a rash in service 
from February 2003 to September 2003, which was diagnosed 
alternatively as heat rash and dermatitis.  He also 
complained of left knee pain during flexion and extension on 
one occasion after a fuel hose fell on his leg in July 2003.  

However, in an August 2004 Persian Gulf Registry Examination 
his skin was found to have good tissue turgor and there were 
no musculoskeletal abnormalities with respect to his lower 
extremities.  Although he reported a history of dermatitis of 
the bilateral hands as after his period of active duty 
expired in May 2004, upon objective examination the VA 
physician observed no dryness or lesions.  

Similarly, in an August 2005 functional capacity 
determination, he was diagnosed with low back pain, chronic 
fatigue syndrome, and a psychiatric disorder, with no mention 
of a skin or bilateral knee disorder.  X-rays of the 
bilateral knees taken in conjunction with a June 2005 VA 
examination were normal and revealed no radiographic evidence 
of bony, articular, or soft tissue abnormality.  Furthermore, 
VA treatment records dated through 2006 do not reveal 
treatment for knee or skin disorders.  In addition, knee and 
skin disorders are not listed among the Veteran's active 
problems.  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the June 2005 VA examination report notes complaints of 
bilateral knee pain, pain is not analogous to disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(pain alone without a diagnosed or identifiable underlying 
malady or condition does not constitute a disability for 
which service connection may be granted).

Consequently, the Board concludes that the available evidence 
of record does not provide competent evidence of chronic 
skin, left knee, and right knee disorders.  As such, service 
connection for such disorders cannot be granted.  The 
preponderance of the evidence is, therefore, against the 
Veteran's claims and the reasonable doubt doctrine is not for 
application. 

Hearing Loss

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).  

VA afforded the Veteran an audiology examination in July 
2005, the report of which noted the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
15
LEFT
20
20
15
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The examiner diagnosed bilateral normal hearing with 
excellent speech recognition ability and normal middle ear 
function in both ears.  

These results do not reflect current hearing loss disability 
for VA disability compensation purposes.  38 C.F.R. § 3.385.  
Absent competent evidence of a current disability, service 
connection cannot be established.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for bilateral hearing 
loss. 

GERD

The Veteran also seeks service connection for GERD, claimed 
as a "stomach condition," which he contends was incurred 
coincidental to his active duty service during Operation 
Iraqi Freedom.  

A Veteran is presumed to be in sound condition upon entrance 
into service, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  38 U.S.C.A. § 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted. 38 C.F.R. § 3.304(b) (2008).  

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304 (as 
revised pursuant to 70 Fed. Reg. 23,029 (May 4, 2005)), in 
order to rebut the presumption of soundness on entry into 
service, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 
also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).  

VA may establish a lack of aggravation with a showing that 
there was no increase in disability during service or that 
any "increase in disability [was] due to the natural 
progress" of the preexisting condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran is not entitled to 
service-connected benefits.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  

In precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), VA's 
General Counsel Section held that § 3.306(b) properly 
implemented 38 U.S.C. § 1153, which provides that a 
preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  However, the requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.  38 U.S.C. § 1111, as in this case, requires VA to 
bear the burden of showing the absence of aggravation.  

Here, an April 2001 upper gastrointestinal (GI) series 
conducted by the VA observed a normal distensibility and 
mucosal relief of the distal esophagus and identified a small 
sliding-type hiatal hernia with gastroesophageal reflux below 
the carina level.  This was approximately two years prior to 
the Veteran's activation to active service.  Based on this 
evidence, the Board finds that the presumption of soundness 
does not attach.  

As such, a determination must be made as to whether the pre-
existing GERD was aggravated by the Veteran's service.  In 
this regard, the Board notes that service treatment records 
contain no reference to GERD or other digestive 
symptomatology.  

The August 2004 Persian Gulf Registry examination noted a 
past medical history of GERD; however, GERD was not diagnosed 
on physical examination.  A June 2005 VA examination found 
his abdomen to be soft, depressible, and non-tender with no 
palpable masses visceromegaly.  GERD was not diagnosed.  
However, subsequent post-service treatment records reveal a 
diagnosis of GERD that was well under control.  

As there were no complaints of, treatment for, or diagnoses 
of digestive symptomatology in service, combined with the 
fact that the Veteran's preexisting GERD is currently well 
under control, the Board finds that the condition was not 
aggravated by active duty service.  There is no evidence of 
increase in disability during service.  As such, the 
preponderance of the evidence is against the claim for 
service connection GERD.  The benefit-of-the-doubt rule does 
not apply, and this service connection claim is denied.  

With respect to all the above claims, the Board has also 
considered the Veteran's statements.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
hearing loss, knee pathology, and GERD are not the type of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, No. 06-0164 (March 3, 2009).

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file. The Board attaches greater 
probative weight to the clinical findings than to his 
statements. See Cartright, 2 Vet. App. at 25.  In sum, after 
a careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in January 2008, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
treatment records.  Further, the Veteran submitted additional 
treatment records, a buddy statement, and several personal 
statements.  Next, specific VA medical opinions pertinent to 
the issues on appeal were obtained in June 2005 and July 
2005.  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for GERD is denied.

Service connection for a chronic right knee disorder is 
denied.

Service connection for a chronic left knee disorder is 
denied.

Service connection for a chronic skin disorder is denied.


REMAND

The Veteran also seeks service connection for an acquired 
psychiatric disorder (to include both PTSD and adjustment 
disorder with mixed emotional features), a low back disorder, 
and migraine headaches.  As noted above, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion where such is necessary to make a decision on 
the claim.  See 38 U.S.C. § 5103 (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, post-service treatment records reflect treatment for, 
and evaluation of, a psychiatric disability variously defined 
as PTSD, marked depression, and adjustment reaction with 
mixed emotional features.  The examiner at his July 2005 VA 
PTSD examination found that he did not fulfill the diagnostic 
requirements for PTSD because he did not describe specific 
stressors.  The Veteran maintains that he has PTSD as a 
result of his combat service in the Persian Gulf.  

Specifically, throughout the current appeal, the Veteran has 
described the following stressors: (1) exposure to dead and 
badly injured bodies; (2) receiving open fire on one or two 
occasions while participating in truck escorts to Mosul, 
Iraq; (3) being stationed at a fuel point with 90,000 gallons 
of fuel near possible enemy combatants without security; (4) 
encountering mines while on patrol or at his duty station; 
(5) receiving sniper or sapper fire; (6) members of his 
company not returning from specific duty missions; (7) being 
in charge of 27 soldiers on missions as platoon leader; (8) 
the death of a "Sergeant Reyes;" (9) involvement in an 
incident when a vehicle got too close to the fuel point; (10) 
on approximately April 13, 2003, his unit was evacuated when 
a sniper began firing on them when the 4th Infantry Division 
attacked Baghdad; and (11) while guarding a fuel point near 
Camp Scania, Iraq, in approximately June 2003, he was nearly 
forced to shoot a man who had crossed their defensive 
perimeter on a motorcycle.

Service personnel records confirm the Veteran's service with 
the 456th QM Supply Company and the 65th Regional Readiness 
Command.  His DD Form 214 denotes service in a designated 
imminent danger pay area in Iraq from March 17, 2003, to 
March 24, 2004.   His principal duty during his service in 
Iraq was that of a petroleum supply specialist.  

A December 2006 buddy statement from his captain described 
that he was initially stationed at Tallil Air Base, and later 
at Camp Scania, Iraq, prior to aiding convoys to and from 
Baghdad, Iraq.  The letter further clarified that their daily 
mission always took them away from their duty station.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that corroboration of every detail of a 
Veteran's claimed in-service stressor(s), including his or 
her personal participation, is not required and that the fact 
that a veteran was stationed with a unit that was present 
while enemy attacks occurred would strongly suggest that 
he/she was, in fact, exposed to the attacks.  Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002).  

Based on this evidence, the Board finds that the relevant 
unit records for the 456th QM Supply Company should be 
obtained in an attempt to verify the Veteran's claimed 
stressors.  If any of the stressors are verified, the Veteran 
should be afforded an examination.  If a diagnosis of PTSD is 
found, it should be ascertained whether his PTSD is related 
to the verified stressor. 

With respect to the Veteran's claims for a low back disorder 
and migraine headaches, service treatment records reveal 
treatment for low back pain and headaches on multiple 
occasions.  Post-service treatment records show diagnoses of 
mild lumbar spondylosis, minimal degenerative disc changes in 
the lumbar spine level with paracervical and paralumbar 
muscular spasm, and migraine headaches.  

Although the Veteran was afforded a general VA examination in 
June 2005, the examiner did not opine as to the etiology of 
the diagnosed conditions.  Pursuant to VA's duty to assist in 
providing a medical examination or obtaining a medical 
opinion where such is necessary to make a decision on the 
claim, the Board finds that these issues must be remanded so 
that the Veteran can be afforded examinations to determine 
the etiology and probable date of onset of these disorders.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should secure the Veteran's 
medical records dated from September 2007 
to the present from the VA Caribbean 
Healthcare System in San Juan, Puerto 
Rico.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  Request from the United States Army 
and Joint Service Records Research Center 
(JSRRC) copies of the unit history of the 
456th QM Supply Company from April 2003 to 
June 2003.  Associate any records obtained 
with the claims file. 

Based on information in the Veteran's 
statements, also ask the JSRRC to provide 
information to corroborate his claimed in-
service stressors.  The JSRRC's response 
should be included in the claims folder.  
If the JSRRC is not asked for stressor 
verification, the reason(s) for not asking 
for stressor verification (e.g., 
insufficient information for stressor 
verification) should be documented in the 
Veteran's claims folder.  

3.  Then make a specific determination as 
to whether the Veteran was exposed to 
combat and/or stressor(s) in service and, 
if so, the nature of the specific 
stressor(s).  In reaching these 
determinations, address any credibility 
questions raised by the record.  

4.  Schedule the Veteran for an 
examination.  Request that the examiner 
review the claims file and note review of 
the claims file in the examination report.  
Request that the examiner provide an 
evaluation of the Veteran's mental health 
status and an opinion as to whether he has 
a diagnosed psychiatric disability other 
than PTSD that is associated with active 
service.  

In addition, if PTSD is shown, the 
examiner is asked to render an opinion as 
to whether PTSD as a result of a verified 
stressor(s).  Inform the examiner that 
only a stressor(s) which has (have) been 
verified may be used as a basis for a 
diagnosis of PTSD.  

If PTSD is diagnosed, the examiner should 
specify which stressor(s) was (were) used 
as the basis for the diagnosis, whether 
the stressors found to be established by 
the record were sufficient to produce a 
diagnosis of PTSD, and whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record.  

5.  The Veteran should be scheduled for an 
examination to determine the nature, 
extent, and etiology of his low back 
symptomatology.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.  
All pertinent low back pathology should be 
noted in the examination report.  

For any low back condition diagnosed on 
examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that such disorder 
had its clinical onset in service, is 
otherwise related to active service.  
Complete rationale should be given for all 
opinions reached.  

6.  The Veteran should be scheduled for an 
examination to determine the nature, 
extent, and etiology of headache 
symptomatology.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.  
All pertinent migraine pathology should be 
noted in the examination report.  

For any migraine headache disorder 
diagnosed on examination, the examiner 
should express an opinion as to whether it 
is at least as likely as not, i.e., a 50 
percent probability or greater, that such 
disorder had its clinical onset in 
service, is otherwise related to active 
service.  Complete rationale should be 
given for all opinions reached.  

7.  Thereafter, all claims should be 
readjudicated.  If any decision remains 
adverse, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue on 
appeal as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


